Citation Nr: 0116686	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
lower extremities, claimed as secondary to a service-
connected low back disorder, for the purpose of accrued 
benefits.

2.  Entitlement to service connection for loss of bladder 
control, claimed as secondary to a service-connected low back 
disorder, for the purpose of accrued benefits.

3.  Entitlement to an increased evaluation for the residuals 
of a low back injury with low back strain and degenerative 
disc disease of the lumbosacral spine, previously evaluated 
as 40 percent disabling, for the purpose of accrued benefits.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, for 
the purpose of accrued benefits.

5.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1999 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim.  The appellant subsequently perfected 
a timely appeal of these decisions.

In her Substantive Appeal (VA Form 9) submitted in March 
2000, the appellant indicated that she wished to testify at a 
personal hearing before a Member of the Board at the Central 
Office in Washington, D.C.  In a statement submitted in April 
2001, however, the appellant indicated that she did not 
desire to appear for a personal hearing, but instead wished 
for her case to directly to the Board for appellate review.



FINDINGS OF FACT

1.  The veteran died in March 1998.  The certificate of death 
lists the immediate cause of death as emphysema due to, or as 
a direct consequence of smoking.  Another significant 
condition listed as contributing to his death was paraplegia.

2.  At the time of his death, service connection was in 
effect for the residuals of a low back injury with low back 
strain and disc disease of the lumbosacral spine, which was 
evaluated as 40 percent disabling; and for a history of a 
ganglion cyst of the left hand, which was assigned a 
noncompensable evaluation.

3.  The veteran's appeals as to the issues of entitlement to 
service connection for loss of use of both lower extremities 
and loss of bladder control, entitlement to an increased 
evaluation for the residuals of a low back injury, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities were 
pending at the time of his death.

4.  The appellant filed a claim of entitlement to accrued 
benefits in October 1998; thus, her claim was timely filed.

5.  The preponderance of the competent and probative evidence 
of record at the time of the veteran's death demonstrates 
that his claimed loss of use of both lower extremities was 
not caused or aggravated by his service-connected residuals 
of a low back injury.

6.  The preponderance of the competent and probative evidence 
of record at the time of the veteran's death demonstrates 
that his claimed loss of loss of bladder control was not 
caused or aggravated by his service-connected residuals of a 
low back injury.

7.  The preponderance of the competent and probative evidence 
of record at the time of the veteran's death is against 
finding that his service-connected residuals of a low back 
injury with low back strain and degenerative disc disease of 
the lumbosacral spine was manifested by pronounced 
disability, with symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

8.  The preponderance of the competent and probative evidence 
of record at the time of the veteran's death shows that his 
service-connected disabilities did not preclude substantially 
gainful employment.

9.  The preponderance of the competent and probative evidence 
of record is against finding that the veteran's service-
connected disabilities caused or contributed to his death.

10.  The preponderance of the competent and probative 
evidence of record is against finding that the veteran 
acquired his nicotine dependence during service. 


CONCLUSIONS OF LAW

1.  Service connection for loss of use of both lower 
extremities, claimed as secondary to a service-connected low 
back disorder, for the purpose of accrued benefits, is 
denied.  38 U.S.C.A. §§ 1110, 5121 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.1000 (2000).

2.  Service connection for loss of bladder control, claimed 
as secondary to a service-connected low back disorder, for 
the purpose of accrued benefits, is denied.  38 U.S.C.A. §§ 
1110, 5121(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.1000 (2000).

3.  The criteria for an evaluation in excess of 40 percent 
for the residuals of a low back injury with low back strain 
and disc disease of the lumbosacral spine, for the purpose of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5121 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1000, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2000).

4.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities, for the purpose of accrued 
benefits, have not been met. 38 U.S.C.A. §§ 1155, 5121 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1000, 3.341, 3.321, 4.16 
(2000).

5.  Nicotine dependence was not incurred in or aggravated 
during the veteran's military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000); 
VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 19-97 (May 13, 
1997).

6.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103).  The Act 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the appellant was advised, by virtue of 
the Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of this appeal, of what the 
evidence must show in order to substantiate her claims.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. § 5103).  

In regard to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that there is ample medical and other evidence of 
record on which to decide the claim, and that neither the 
appellant nor her representative has alluded to any 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Therefore the Board 
finds that all facts that are relevant to this issue have 
been properly developed and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Furthermore, with respect to her claims for accrued benefits, 
the Board believes that, given the nature of such claims, 
additional development of the record is not at issue since 
the evaluation of those claims is based upon the record as it 
is constituted at the time of the veteran's death.  Under 
these circumstances, further evidentiary development pursuant 
to the claims is not possible, and no further action is 
necessary by the Board to ensure compliance with this law.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).

Because the VCAA went into effect after the most recent SSOC 
was issued, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed to the extent 
necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107; Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In the interest of clarity, the Board will first discuss the 
factual background underlying the appellant's claims.  The 
Board will then separately analyze the issues on appeal.

Factual Background

The veteran's service medical records show that he received 
periodic treatment for back pain while on active duty.  In a 
report of medical examination completed for separation in 
December 1973, an examiner noted that the veteran experienced 
recurrent back pain due to muscle strain, which was treated 
with physical therapy with fair results.  The veteran's lower 
extremities and neurological system were found to be normal 
on examination.

In the report of a VA orthopedic examination conducted in 
March 1975, it was noted that the veteran had experienced a 
dull aching in his low back ever since the accident.  He 
reported that he experienced some hypesthesia in his lower 
extremities if he sat for two or three hours, but he stated 
that this cleared when he got up and walked around.  X-rays 
of the lumbosacral strain were found to be normal at that 
time.  The examiner noted an impression of probable 
lumbosacral strain.  

Thereafter, in a November 1975 rating decision, the RO 
granted service connection for the residuals of a low back 
injury and assigned a 20 percent disability rating.  The 
veteran did not appeal that decision.

Private and VA treatment records reveal that the veteran 
underwent numerous medical evaluations from 1984 to 1986.  
These records show that, in 1984, the veteran began to report 
that his back problems were causing him difficulties in his 
job at the Post Office.  For example, in a statement 
submitted in March 1984, the veteran indicated that he was 
now unable to perform his work duties due to his service-
connected back disorder, and that his employer had threatened 
to lay him off.

In a letter dated in May 1984, Dr. H.R., a private physician, 
noted that the veteran had come to his office with complaints 
of severe, unbearable back pain.  It was noted that he had 
worked as a mail handler since December 1978, but that he had 
experienced a series of low back problems which had been 
designated as industrial injuries, with apparently varying 
degrees of accuracy.  X-rays revealed severely narrowed 
lumbar disc space.  Following physical examination, Dr. H.R. 
noted diagnoses of chronic degenerative lumbosacral disease 
and "[s]elf serving" thoracic and lumbar back pain.

In another letter dated in May 1984, Dr. H.R. indicated that 
a computed axial tomography (CAT) scan had been conducted.  
The accompanying report indicates that the veteran was found 
to have a small central bulge of the annulus at L5-S1.  Dr. 
H.R. concluded that the veteran did have some organic 
lumbosacral disc disease with pressure on the right S-1 nerve 
root and with a chronic disability of the lumbosacral joint 
due to marked loss of disc space at that level.

In a clinical note dated in May 1984, another physician, Dr. 
R.R., noted that there was X-ray evidence indicating that the 
veteran had degenerative disc disease at L5-S1.  Dr. R.R. 
further noted, however, that it was his impression that the 
veteran was over-reacting to his symptoms to some degree.  
The physician indicated that he did not detect any evidence 
of nerve root irritation at that time.

The record reflects that, in June 1984, the veteran was 
admitted to a VA hospital with complaints of back pain and 
diarrhea.  He subsequently underwent a bone scan and a CT 
scan, but neither of these tests revealed any abnormalities.  
After the veteran was informed that further neurosurgical 
evaluation or treatment was not considered necessary, he 
reportedly expressed his dissatisfaction and called his 
Congressman to complain.  Another physician was reportedly 
brought in, who also concluded that further evaluation was 
not warranted, and that a myelogram was not needed.  A 
gastrointestinal evaluation apparently revealed that the 
veteran's diarrhea was due to his large intake of caffeine, 
as he reported that he drank up to five pots of coffee a day.

In August 1984, the veteran underwent a VA psychiatric 
examination.  The VA psychiatrist noted that the veteran had 
undergone multiple neurosurgical evaluations, which failed to 
reveal objective findings that could account for his somatic 
complaints.  It was further noted that he had recently 
undergone more extensive neurosurgical evaluation at a VA 
hospital, but was reportedly not satisfied with the 
assessment that nothing could be done for him.  The 
psychiatrist concluded that he had become incessant in his 
complaints of unrelieved back pain, and insistent that 
something be done to provide relief.  Upon examination, the 
psychiatrist found that the veteran's manner suggested 
complete naivete about his reason for being examined, but at 
the same time, the content of his communications betrayed 
knowledge that he knew what was at issue.  The psychiatrist 
concluded that the clinical interviewing situation was "a 
very loaded one", which would make it almost impossible to 
conduct a sensitive examination.  Following examination, the 
psychiatrist concluded that a hysterical conversion process 
was possible, but that he had been unable obtain the clinical 
data to characterize or substantiate this.

In a letter dated in September 1984, a private physician, Dr. 
W., concluded that the was severely disabled due to pain and 
was unable to tolerate prolonged periods of standing, 
sitting, walking, lifting, bending, or other such activities.  
Dr. W. noted that the veteran had a long history of low back 
pain, which had become progressively worse over the past ten 
years.  Dr. W. indicated that the veteran experienced 
significant pain without evidence of radiculopathy.  The 
physician noted that the veteran had been unemployed for 
greater than 60 days and would likely continue to be 
unemployable for an additional 90 days.

Between August 1984 and November 1984, the veteran was seen 
at a private pain clinic.  The veteran reported that his low 
back pain had become worse over the previous six months and 
that he also experienced intermittent numbness and tingling 
in his lower extremities.  In a report of physical 
examination conducted in August 1984, Dr. D.R. concluded that 
the veteran had chronic low back strain with equivocal 
findings of L5-S1 nerve root irritation on the right, and 
functional overlay with somatic focus.  Dr. D.R. found that 
there was "little" in the way of objective findings, other 
than evidence of L5-S1 nerve root irritation.  Thereafter, a 
myelogram performed in October 1984 revealed evidence of 
bulging disc annuli at L3-4, L4-5, and L5-S1.  

In a follow-up report dated in November 1984, Dr. D.R. 
concluded that the veteran had likely been totally disabled 
from the period from May 1984 to November 1984.  Dr. D.R. 
further concluded, however, that the veteran should now be 
able to continue at his job in limited duty, as he was well 
qualified for work and could lift 35- to 50-pound bags.  Dr. 
D.R. noted a diagnosis of severe, chronic low back strain, 
with an etiology of an initial injury in service with 
multiple exacerbations related to his work status, and 
somatic focus with functional overlay.

While being seen at the private pain clinic, the veteran 
underwent several psychological evaluations.  In an August 
1984 report, a psychologist noted that, while there might be 
an organic component to his pain, there was also a 
psychophysiologic component as well, as he was likely to 
experience more pain during times of psychological stress.  
In a final psychological evaluation conducted in September 
1985, the psychologist found that the veteran was still 
expressing frustration with VA and a desire for further 
diagnostic testing.  He was reported convinced that he was 
experiencing a "new" pain, and that the pain-control 
techniques for his "old" pain would not work.  The 
psychologist indicated that some sort of testing should be 
done for psychological reasons, if nothing else, in order to 
allow the veteran to stop fixating on his pain.

In a January 1985 letter, a VA neurosurgeon noted that the 
veteran had just completed treatment at a private pain 
clinic.  The neurosurgeon concluded that the veteran was able 
to return to work with certain restrictions.

In a February 1985 Post Office memorandum, a physician 
recommended that the veteran not be reinstated because 
working would surely aggravate his back condition.  Another 
memorandum dated in February 1985 shows that the veteran was 
released from employment with the Post Office after having 
been found to be totally disabled for useful and efficient 
service. 

In a decision dated June 25, 1986, the Board granted an 
increased evaluation, to 40 percent, for the veteran's 
service-connected low back strain.  Thereafter, the veteran 
immediately filed another claim of entitlement to an 
increased evaluation for his service-connected low back 
disorder.  He also filed a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.

In June 1987, the veteran was provided with a VA neurological 
examination.  He reported that he experienced pain in his low 
back, as well as sharp pain extending down his legs.  He 
indicated that sometimes his symptomatology was so severe 
that he had to be helped into his bed, where he remained 
until it disappeared.  He also reported experiencing some 
urinary "dribbling" on occasion.  The VA neurologist noted 
that the veteran had no history of heart disease and that he 
smoked one pack of cigarettes per day.  Following 
examination, the VA neurologist concluded that the cause of 
the veteran's low back pain was not evident, as there was no 
objective evidence of neurological malfunction.  The VA 
neurologist indicated that he suspected that the problem 
might be orthopedic in nature, in that neurogenic pain is 
usually not position-related as was the veteran's.

Later in June 1987, the veteran received a VA rehabilitation 
consultation.  The VA examiner noted that the veteran's 
complaints and physical findings did not follow a lumbosacral 
root pattern.  It was noted that the veteran had a gait 
pattern that was not characteristic of the disease and that 
his mobility varied greatly with observation.  The VA 
examiner recommended further diagnostic studies in order to 
determine the etiology of the veteran's complaints.  The VA 
examiner also recommended that the veteran be checked by 
urology in order to determine whether he might have a 
neurogenic bladder.

In February 1988, the veteran was admitted to a VA hospital 
with complaints of progressive loss of motor function in his 
legs over the past two or three months.  In the discharge 
summary, it was noted that the veteran had undergone multiple 
neurological examinations during his admission and that the 
findings were inconsistent with each exam.  Based on these 
inconsistencies, and because his extremity weakness was 
always of the collapsing variety, it was concluded that he 
suffered not from a fixed neurological deficit, but rather 
from a factitious disorder.  Psychiatric evaluation 
reportedly revealed that he was exhibiting chronic illness 
behavior, which could be called a factitious disorder.  In 
addition, the examining physician noted that the veteran had 
complained of urinary dribbling, but that the results of post 
voiding residual tests were widely inconsistent.  It was 
determined that the veteran was at significant risk of 
deliberately hurting himself in the future in order to gain 
further attention.  It was also noted that the veteran's wife 
was contacted and that she became very angry when it became 
apparent that the hospital was not going to proceed with 
further neurological testing.

In a May 1988 discharge summary, a VA physician noted that 
the veteran had been admitted to the hospital with complaints 
of pain in his lower back and legs.  The veteran underwent 
physiotherapy and reportedly did remarkably well.  The VA 
physician noted a discharge diagnosis of low back and leg 
pain, cause undetermined.

In a decision dated in April 1989, the Board denied an 
increased evaluation for the veteran's service-connected low 
back disorder.  The Board also denied entitlement to a total 
rating based on individual unemployability due to service-
connected disability.

In October 1989, the veteran filed another claim of 
entitlement to an increased evaluation for his service-
connected low back disorder.  He also filed a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  The 
veteran reported that his condition had continued to grow 
worse and that he was using a wheelchair.  In support of his 
claims, he submitted a letter from an insurance company 
indicating that he had been found to be totally and 
permanently disabled.  He also submitted performance 
evaluations dated in August 1983, indicating that he had been 
found by his supervisor at the Post Office to be an excellent 
employee at that time.  

A discharge summary dated in June 1990 shows that the veteran 
was diagnosed with progressive lower extremity weakness to 
the point of virtual paralysis and sensory deficit, etiology 
uncertain.  It was noted that the veteran had been thoroughly 
evaluated by Neurology, Physical Therapy, and Neurosurgery in 
July 1989, and that it had been determined that no further 
evaluation was necessary.  Magnetic resonance imaging (MRI) 
had reportedly revealed only moderate central disc 
protrusion, but it was noted that this diagnosis to be not 
enough to explain any of his neurological problems.  Physical 
therapy conducted during his present hospitalization 
reportedly revealed inconsistent findings.  X-rays reportedly 
revealed lumbar spine scoliosis and degenerative disc disease 
at L5-S1.  No etiology was found for the veteran's reported 
weakness.

In September 1990, the veteran presented testimony at a 
personal hearing at the RO.  He testified that he had been 
wheelchair-bound for two years, and that he was unable to 
walk or function at all without his wheelchair.  He also 
testified that he was forced to wear pads due to bladder 
incontinence.  He stated that he had not experienced a 
complete loss of bladder control, but indicated that he did 
lose control more often than not.  The veteran reported that 
he experienced constant pain and recurrent spasm in both his 
legs and low back, and that he was taking several medications 
in order to treat his symptoms.

In a statement submitted in December 1990, the veteran raised 
claims of entitlement to service connection for loss of 
bladder control and for loss of use of his lower extremities.  
He contended that these disabilities had developed secondary 
to his service-connected low back disorder.

A report of contact dated in January 1992 indicates that the 
RO was contacted by Mr. E., who reported that he was renting 
space to the veteran and his wife.  Mr. E. indicated that he 
believed the veteran to be in fraudulent receipt of VA 
benefits.  Mr. E. explained that he often saw the veteran go 
through the back door of his home to cut, split, and carry 
firewood into his home, but that whenever the veteran left 
his home to go into public, he was always in a wheelchair.  
In light of Mr. E.'s allegations, the RO subsequently 
undertook an investigation of the veteran.

A report of contact dated in February 1992 shows that an RO 
representative also spoke with Mrs. E., who confirmed her 
husband's statement.  According to Mrs. E., the veteran 
indicated that he had been deprived of a needed operation by 
VA, and thus felt justified in pretending that he needed a 
wheelchair when he really did not.  She provided the names of 
several other individuals who claimed to have seen the 
veteran moving around without the use of a wheelchair.  

In March 1992, Mrs. E. provided a videotape of an individual 
she identified as the veteran washing his car.  The 
individual can be seen washing his car in both the standing 
and squatting position, and he can been seen walking around 
his car without the use of a wheelchair.  Both of Mrs. E.'s 
daughters-in-law also identified the individual as being the 
veteran.  She and her husband also subsequently provided 
videotape of an individual gathering firewood and loading it 
onto a wheelbarrel.  They both identified this individual as 
being the veteran.

In April 1992, the veteran underwent a private neurological 
examination with Dr. G.K., a private physician.  Dr. G.K. 
noted a diagnosis of apparent progressive myelopathy with 
temporal relationship to an in-service back injury, but the 
exact etiology of which was unknown.  Nerve conduction 
studies performed in June 1992 revealed apparent bilateral 
irritative L5-S1 radiculopathy, slightly more prominent on 
the right, and apparently slightly asymmetrical peripheral 
polyneuropathy, more prominent on the left than on the right, 
associated with distal mild neurogenic atrophy.

Thereafter, in July 1992, the veteran was provided with a VA 
psychiatric examination.  The VA psychiatrist noted that the 
veteran had never been treated for neuropsychiatric problems.  
No evidence of psychiatric disease was found on examination.

In a report of a urological evaluation dated in July 1992, a 
private urologist noted that the veteran was referred by Dr. 
G.K. for a neurogenic bladder.  The urologist noted an 
impression of a neurogenic bladder of uncertain etiology, 
possibly due to lumbar disc disease or to a progressive 
demyelinating disease like multiple sclerosis. 

In a statement dated in August 1992, a VA physician, Dr. 
J.G., noted that he had reviewed the veteran's claims folder 
and that it appeared to be well-established by multiple 
neurologists that the functional nature of the veteran's 
lower extremity problems was quite clear, although the 
psychodynamics behind his functional loss was not.

In September 1992, the two videotapes supplied by Mr. and 
Mrs. E. were forwarded to two VA physicians to review.  These 
physicians, a chief of neurology service and a chief of staff 
for ambulatory care, both concluded that the movements and 
positions of the individual in the videotape preclude organic 
disease of the spinal cord with 100 percent certainty, at the 
time that the tapes were made.

In a November 1992 statement, another VA physician noted that 
he had reviewed the videotape of the veteran washing his car, 
and that it showed no hint of any spacisity of any kind in 
his legs.  The VA physician indicated that he had reviewed 
the veteran's claims folder, and that there were numerous 
comments throughout the years regarding the veteran 
exaggerating or embellishing his symptoms.  The physician 
noted that an EMG had revealed some abnormalities in the 
peroneal and tibial nerves on the right, but that 
temperatures were not recorded and such information was 
relevant.  The physician also noted that there was some 
evidence of peripheral neuropathy, but that the veteran had a 
history of alcohol abuse, which is a known cause of 
peripheral neuropathy.  

In September 1993, the veteran's son submitted a signed 
statement indicating that he was the individual seen washing 
the veteran's car in the videotape.  In another statement 
submitted that month, an individual named D.S. indicated that 
he had witnessed the veteran being attacked by a swarm of 
bees in July 1991.  D.S. indicated that the veteran was in 
his wheelchair and was unable to get away from the bees.  In 
another statement, S.M., a friend of the veteran's, indicated 
that Mrs. E. had made clear her intention to hurt the veteran 
by interfering with his claim before VA.  Additional 
statements were also submitted by individuals claiming to 
have known the veteran for several years, who never saw him 
out of his wheelchair.

Private treatment records show that, in February 1994, the 
veteran was admitted to a hospital with complaints of 
shortness of breath and increasing drainage of his sinuses.  
On physical examination, he was found to be in severe 
respiratory distress and felt to be near respiratory failure.  
X-rays revealed a patchy infiltrate at the left lung base.  A 
spirometry was also conducted, which showed that the veteran 
had moderately severe obstructive lung disease.  It was noted 
that the veteran had smoked two packs of cigarettes per day 
since his teenage years.  Upon discharge, the treating 
physician noted diagnoses of exacerbation of asthma, 
emphysema, paraplegia, and possible pneumonia.  The veteran 
was reportedly advised to quit smoking.

Subsequent treatment records reveal that the veteran received 
numerous diagnoses of chronic obstructive pulmonary disease 
(COPD) and emphysema throughout the next few years.  In a 
hospital report dated in April 1996, it was noted that the 
veteran was continuing to smoke, which he had done since he 
was a teenager.

In February 1996, the Board remanded the veteran's claim for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to schedule the veteran for a period of 
hospitalization in order to determine the nature and severity 
of his service-connected residuals of low back strain, and 
the nature and etiology of any bladder disorder.  The Board 
also instructed the RO to make a specific finding as to 
whether the individual in the aforementioned videotapes was 
in fact the veteran.

Thereafter, in accordance with the Board's remand 
instructions, the veteran was admitted to a VA hospital for a 
two-week period in April 1997 in order to determine the 
nature of his claimed paraplegia, as well as the nature and 
etiology of his claimed loss of bladder control.  In the 
discharge summary, it was noted that the veteran claimed to 
be wheelchair bound, but reported that he was independent 
with bed and wheelchair mobility as well as with transfers to 
and from his bed, tub, and toilet.  He reported that he had 
continuous low back pain, which he described as "burning and 
jabbing" that radiated down into his lower legs.  He also 
reported bilateral lower extremity numbness and atrophy in 
his feet and legs, respectively.  The veteran complained of 
occasional cramping and twitchiness in his lower extremities, 
and reported that he was able to void small volumes 
spontaneously, with large post-void residuals requiring 
frequent catheterizations averaging five times per day.  In 
reviewing the veteran's medical history, it was noted that 
his work-ups included an MRI in 1992 that revealed a normal 
thoracic spine with no evidence of spinal cord or nerve root 
impingement, an SEP in 1993 that demonstrated normal 
bilateral tibial nerves, and an EMG in 1988 that revealed 
partial denervation of some L5-S1 muscles.  It was further 
noted that the veteran had been given a diagnosis of multiple 
sclerosis, based on one of four positive spinal taps, with 
oligoclonal back consistent with MS based on his medical 
records.

In discussing the veteran's physical examinations, it was 
noted in his discharge summary that discrepancies had been 
observed by several physicians.  For example, sensory 
examination revealed very inconsistent loss of sensation from 
feet for all modalities up to the left and right groin.  In 
addition, there were inconsistencies noted in muscle strength 
in nearly all of the major muscle groups of the lower limbs.  
The VA physician noted that an accurate assessment of muscle 
strength was impossible to determine due to patient 
participation.  Other inconsistencies were noted in the 
discharge summary.  Psychological evaluation conducted during 
his admission resulted in a diagnostic impression of 
undifferentiated somatoform disorder, "rule out" depressive 
disorder, and personality and adjustment disorders.  
Videotape evaluation was also performed by physical 
therapists, which revealed several inconsistencies.  For 
instance, the veteran was unable to hold his legs in a 
neutral position while lying during range of motion testing, 
but was able to do so when distracted by such activities as 
donning socks.  (The Board notes that a copy of this tape has 
been obtained and associated with the claims folder.)

After reviewing the results of the veteran's various 
evaluations, the VA physicians who examined him concluded 
that, although the veteran had never demonstrated a 
malingering or factitious disorder for the primary purpose of  
obtaining VA benefits, he was functionally paraplegic.  (As 
noted by the RO in the December 1997 SSOC, a "functional 
disorder" is defined in Dorland's Illustrated Medical 
Dictionary, 28th Edition (1994) as having no organic basis: 
in psychiatry, the term is roughly equivalent to 
"psychogenic disorder", in other branches of medicine to 
"idiopathic disorder", which is denied as self-originated, 
or of unknown causation.)  His behavior was found to be 
consistent with that of a paraplegic with respect to self-
care, bladder elimination, and mobility.  The results of 
testing and examination were found to not be consistent with 
either spinal cord injury or MS.  The physicians recommended 
that the veteran be placed in a physical reactivation program 
for treatment of his functional paraplegia, but noted that 
this would be difficult given that he had been a functional 
paraplegic since 1988.  It was noted that if he continued to 
use a wheelchair, he would continue to experience atrophy and 
deconditioning in his lower extremities.

In September 1997, an investigator from the RO traveled to 
the veteran's residence.  In a report of contact dated in 
September 1997, the investigator noted that he had previously 
observed the veteran when he came to the RO to view the 
videotapes that had been submitted by Mr. E.  The 
investigator indicated that when he arrived at the veteran's 
home, the veteran was about 26 feet away and turned 180 
degrees to see him.  The veteran reportedly then dropped down 
to where the investigator could only see the top of his head, 
and "shuttled or duck-walked" his way away from the 
investigator.  The investigator noted that there were 
"striking" similarities between the veteran and his son, 
although one could tell the difference in age between the two 
of them.

In a December 1997 Supplemental Statement of the Case (SSOC), 
the RO made a factual finding that the person in the 
videotapes that can be seen washing a car and loading 
firewood cannot be verified as the veteran.  The RO found 
that the image was not sufficiently distinctive so as to 
afford such a factual determination.  Nevertheless, the RO 
continued to deny the veteran's claims based upon the medical 
evidence of record, including the report of his April 1997 
hospitalization.

In March 1998, the veteran was admitted to a private hospital 
with complaints of respiratory distress.  The treating 
physician noted a diagnosis of COPD with bronchitis and 
asthma.

Later in March 1998, the veteran died.  The certificate of 
death, which was signed by a physician, lists the immediate 
cause of death as emphysema due to, or as a consequence of, 
smoking.  It was further noted on the certificate that 
tobacco use contributed to the veteran's death, and that he 
had a thirty-year history of smoking.  Another significant 
condition noted to have contributed to his death was 
paraplegia.

In October 1998, the appellant filed a claim of entitlement 
to service connection for the cause of the veteran's death.  
She asserted that the veteran was smoking 10 cigarettes per 
day when she met him in high school, but that she had forced 
him to quit prior to his entry into the military.  She 
contended that he was then encouraged to smoke in the 
military, and that he had started again as a result.  The 
appellant argued that, if the veteran had not entered the 
military, he would be alive today.  Later in October 1998, 
the appellant submitted another statement in which she raised 
claims of entitlement to accrued benefits based on the 
veteran's claims that were pending at the time of his death. 

In support of her claim, the appellant subsequently submitted 
a statement from the veteran's previous Master Sergeant, who 
indicated that the veteran had smoked since he was in the 
service "as best as I know".  She also submitted a signed 
statement from the veteran's mother, who reported that the 
veteran had quit smoking prior to his entry into the 
military.

In the August 1999 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death.  In another rating decision 
dated in August 1999, the RO also denied the appellant's 
claim of entitlement to accrued benefits based upon claims 
that were pending when the veteran died.  Thereafter, the 
appellant perfected a timely appeal regarding the RO's 
decisions.

In a statement submitted in September 1999, the appellant 
asserted that the report of the veteran's April 1996 
hospitalization proves that his paraplegia was due to his 
service-connected low back disorder.  She also asserted that, 
although the veteran had smoked prior to service, he was not 
a "true smoker" until he entered the military.  She 
explained that, when the veteran reported to his doctors that 
he had a history of smoking for 30 years, he was referring to 
his history of only smoking one or two cigarettes on weekends 
prior to entering the military.  She indicated that, after 
his enlistment, he had become a "hard core" smoker.

In her Substantive Appeal (VA Form 9) submitted in March 
2000, the appellant noted that the veteran did start smoking 
when he was nine years old and that he told his physicians 
this fact.  The appellant argued, however, that the veteran 
was only smoking a few cigarettes on weekends at that age.  
She further asserted that, during high school, the veteran 
did not have time to smoke a pack of cigarettes per day.  The 
appellant essentially argued that the veteran did not become 
a heavy smoker until he was in the military.

Relevant Law and Regulations

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claims (since 
it is based upon a separate statutory entitlement of the 
survivor for which an application must be filed in order to 
receive benefits), it is at the same time derivative of the 
veteran's claims, in that the claimant's entitlement is based 
upon the veteran's entitlement.  See Zevalkink v. Brown, 6 
Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 
1996); cert. denied, 117 S. Ct. 2478 (1997) (holding that 
"the substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
'entitled' at his death [and gives the survivor] the right to 
stand in the shoes of the veteran and pursue his claim after 
his death."

The Board's primary analysis in determining the appellant's 
claim for accrued benefits must be one that considers the 
underlying claims, in this case, entitlement to an increased 
evaluation for the residuals of a low back injury, 
entitlement to a total rating based on individual 
unemployability due to a service-connected disability, 
entitlement to service connection for loss of use of the 
lower extremities, and entitlement to service connection for 
loss of bladder control.  However, the evidence used to 
evaluate these claims for the purpose of the adjudicating the 
appellant's accrued benefits claim must have been in the 
veteran's file at the time of his death; and the appellant 
must have filed a claim for such benefits within one year of 
his death.  38 C.F.R. § 3.1000(a), (c) (2000); Zevalkink, 
supra, at 493.


I.  Entitlement to service connection for loss of use of use 
of both lower extremities and loss of use of bladder control, 
claimed as secondary to a service-connected low back 
disorder, for the purpose of accrued benefits

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2000); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claims of entitlement to 
service connection for loss of use of both lower extremities, 
and loss of bladder control, for the purpose of accrued 
benefits.  In essence, the Board believes that the 
preponderance of the evidence supports the conclusion that 
the veteran's loss of use of his lower extremities and loss 
of bladder control were the result of functional paraplegia, 
and were not etiologically related to his service-connected 
low back disorder.  As correctly indicated by the RO in the 
December 1997 SSOC, a functional disorder is defined as a 
disorder having no organic basis.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of the 
veteran's April 1997 hospitalization, which was ordered by 
the Board in its February 1996 remand.  During this 
hospitalization, the veteran was evaluated by various 
specialists over a two-week period for the specific purpose 
of determining the nature and etiology of his claimed loss of 
use of both lower extremities and loss of bladder control.  
After reviewing the results of various evaluations conducted 
during this period, the VA physicians concluded that the 
veteran was functionally paraplegic.  They found this 
diagnosis to be consistent with both his bladder elimination 
and his mobility.  They also concluded that diagnostic 
testing and physical examination were not consistent with 
either a spinal cord injury or MS.  In support of their 
conclusions, the VA physicians discussed the results of the 
veteran's various physical examinations, which had revealed 
numerous discrepancies that were observed by several 
physicians.  The VA physicians also discussed the results of 
psychological testing conducted during his admission, which 
resulted in an impression of undifferentiated somatoform 
disorder.  The VA physicians also noted certain aspects of 
the veteran's documented medical history, including the 
results of previous series of diagnostic tests that had also 
failed to reveal any evidence of a spinal cord injury 
consistent with his reported level of disability.

The Board believes the results of the veteran's April 1997 
hospitalization to be consistent with numerous other clinical 
evaluations conducted since the veteran first reported being 
confined to a wheelchair in 1989.  For example, in August 
1992, a VA physician reviewed the veteran's claims folder and 
concluded that it appeared to be "well-established" by 
multiple neurologists that the veteran's lower extremity 
problems were functional in nature.  In addition, the Board 
notes the report of the April 1992 evaluation conducted by 
Dr. G.K.  In his report, that physician noted a diagnosis of 
apparent myelopathy with a temporal relationship to the 
veteran's in-service back injury, but concluded that the 
exact etiology of the myelopathy was unknown.  Similarly, the 
June 1990 discharge summary revealed that the veteran was 
diagnosed with progressive lower extremity weakness to the 
point of virtual paralysis, but that the etiology underlying 
the weakness could not be determined.  Physical therapy 
conducted during that hospitalization revealed inconsistent 
findings, and X-rays of the lumbar spine revealed only lumbar 
spine scoliosis and degenerative disc disease.

The Board also believes the results of the veteran's April 
1997 hospitalization to be consistent with numerous 
evaluations conducted prior to the date on which the veteran 
first reported being confined to a wheelchair.  In 
particular, the Board notes the period between 1984 and 1988, 
during which the veteran consistently reported experiencing 
increasing pain in his low back and progressive weakness in 
his lower extremities.  The record reflects that, during this 
period, the veteran underwent numerous evaluations, which 
often failed to result in findings consistent with his 
reported level of disability.  For example, we note the 
report of the veteran's May 1984 evaluation with Dr. R.R., in 
which the physician found evidence of degenerative disc 
disease, but concluded that the veteran was over-reacting to 
his symptoms.  Similarly, Dr. H.R. concluded, that same 
month, that there was evidence of lumbosacral disc disease 
with pressure on the right S-1 nerve root, but that the 
veteran was also experiencing "[s]elf-serving" thoracic and 
lumbar back pain.  The veteran was subsequently hospitalized 
in June 1984, but diagnostic testing failed to reveal any 
abnormalities to explain his complaints of back pain and 
diarrhea.  Thereafter, the veteran's series of evaluations at 
a private pain clinic, from August 1984 to November 1984, 
resulted in a diagnosis of severe low back strain and somatic 
focus with functional overlay.  Psychological evaluation 
conducted during that period indicated that the veteran was 
experiencing difficulties with vocational and family issues, 
and that he was focusing his attention on his somatic 
symptoms as a result.  In addition, a VA neurological 
evaluation conducted in June 1987 revealed no evidence of 
neurological malfunction, and the physician concluded that 
the source of the veteran's back pain was not evident.  
Likewise, a VA rehabilitation consultation conducted during 
that same month also failed to determine the etiology of his 
symptoms.  Thereafter, in February 1988, the veteran was 
admitted to a VA hospital with complaints of back pain and 
urinary dribbling.  Neurological examination was found to be 
inconsistent on each examination, as were the results of 
post-voiding residual tests.  It was concluded that the 
veteran was suffering from a factitious disorder.

In short, upon careful review of the longitudinal record in 
this matter, the Board observes the evidence reflects that 
the veteran began reporting increasing pain in his low back 
around 1984.  Although there was evidence of degenerative 
disc disease in the veteran's lumbar spine, physical 
examination and diagnostic testing conducted throughout the 
next several years often failed to reveal any evidence of a 
spinal cord disability consistent with the veteran's reported 
level of disability.  The veteran's reports of symptoms in 
both his low back and lower extremities continued to increase 
until, by 1989, he was reporting that he was often losing 
control of his bladder and that he was confined to a 
wheelchair at virtually all times due to pain and weakness in 
his lower extremities.  However, physical examination and 
diagnostic testing continued to reveal no evidence of spinal 
cord injury consistent with the veteran's reported level of 
disability.  Finally, in April 1997, the veteran was 
hospitalized for a two-week period, during which he underwent 
extensive evaluation and testing, which culminated in a 
conclusion that he was functionally paraplegic.  Based upon 
this evidence, the Board concludes that the preponderance of 
the evidence is against finding that the veteran's loss of 
use of both lower extremities and loss of bladder control 
developed secondary to his service-connected low back 
disorder.

In a March 2000 statement, the appellant asserted that the RO 
had refused to acknowledge the findings of the VA physicians 
who examined the veteran during his April 1997 
hospitalization.  The appellant apparently believes that 
these physicians did find that the veteran's paraplegia and 
loss of bladder control were due to his service-connected low 
back disorder.  The Board believes that the appellant 
misunderstands the findings the VA physicians in that regard.  
Although the appellant is correct in concluding that the VA 
physicians did not believe that the veteran was "faking" 
his claimed disabilities, the appellant is incorrect in 
concluding that the VA physicians found that his paraplegia 
was due to his service-connected low back disorder.  As 
discussed in detail above, the VA physicians specifically 
concluded that the veteran's paraplegia and loss of bladder 
control were not due to any spinal cord injury.  Instead, the 
VA physicians specifically concluded that his symptoms were 
due to functional paraplegia, which, as discussed above, 
means that they did not have any organic basis.

The Board believes that the appellant is sincere in her 
belief that the veteran's paraplegia and loss of bladder 
control were related to his service-connected low back 
disorder.  However, a layperson is generally not considered 
capable of opining on matters requiring medical knowledge, 
such as medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  For 
this reason, the Board finds her opinion regarding the 
etiology of the veteran's claimed disabilities to be of no 
probative value.

The Board is cognizant that there is evidence of record 
suggesting that the veteran was in fact capable of walking, 
and that he was merely pretending to be unable to walk in an 
effort to obtain VA compensation benefits.  In particular, 
the Board notes the statements of the veteran's former 
neighbors, Mr. and Mrs. E, as well as the videotapes 
submitted by them.  In addition, the Board also notes the 
findings of the RO investigator, who indicated that he had 
watched as the veteran had ducked down to avoid being seen 
and had "shuttled or duck-walked" his way away from the 
investigator.  However, the Board finds this evidence to be 
of little probative value.  As discussed by the RO in its 
December 1997 SSOC, the Board believes that the image of the 
individual on the videotapes is too obscure to be identified 
with any certainty as being the veteran.  Although Mr. and 
Mrs. E. both submitted statements from themselves and other 
individuals asserting that the person on the tapes was in 
fact the veteran, it appears that the veteran also submitted 
several statements from various individuals asserting that it 
was the veteran's son who could be seen on the tapes.  
Similarly, although the investigator asserted that he was 
certain it was the veteran he saw, the investigator also 
acknowledged that the veteran was about 26 feet away from him 
and that the similarities between the veteran and his son 
were "striking".

The record reflects that veteran also submitted statements 
from several individuals asserting that they had never seen 
the him out of his wheelchair at any time, as well as a 
statement from one individual indicating that he had 
witnessed the veteran being attacked by bees and being unable 
to get away in his wheelchair.  These statements were 
submitted in an effort to contradict those obtained through 
Mr. and Mrs. E.  In the statements obtained through Mr. and 
Mrs. E., several individuals contended that they had seen the 
veteran walking around without his wheelchair on numerous 
occasions.  Given the contradictory nature of these various 
statements, and because there is little reason to doubt the 
credibility of any of the individuals who submitted these 
statements, regardless of whether they were speaking for or 
against the veteran, the Board finds all of these statements 
to be of insufficient probative value in this case.  As 
discussed above, the Board places much more weight on the 
professional opinions of the VA physicians who examined the 
veteran in April 1997.  These physicians concluded that the 
veteran had never demonstrated a malingering or factitious 
disorder for the primary purpose of obtaining VA benefits.  
Because of the medical expertise of these physicians, and 
because of the extensive evaluations that were undertaken 
during the veteran's April 1997 hospitalization, the Board 
finds their opinion to be the most probative evidence of 
record regarding the issue of whether the veteran was, in 
fact, unable to walk. 

Notwithstanding our conclusion that the veteran was, in fact, 
unable to walk, the Board nevertheless finds that the 
preponderance of the evidence remains against the appellant's 
claims.  As noted above, the competent and probative evidence 
of record shows that the veteran's loss of use of both lower 
extremities and loss of bladder control were attributable to 
a functional paraplegia, and not to his service-connected low 
back disorder.  Thus, the appellant's claims of entitlement 
to service connection for loss of use of both lower 
extremities and loss of bladder control, for the purpose of 
accrued benefits, must be denied.

II.  Entitlement to an increased evaluation for the residuals 
of a low back injury with low back strain and degenerative 
disc disease of the lumbosacral spine, previously evaluated 
as 40 percent disabling, for the purpose of accrued benefits

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2000) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work. 
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.7 (2000) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The Rating Schedule provides for a noncompensable evaluation 
for intervertebral disc syndrome when post-operative, cured; 
10 percent when mild; 20 percent when moderate and 
characterized by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
opinion of the VA General Counsel, VAOPGCPREC 36-97 (Dec. 12, 
1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

In order to evaluate the appellant's increased-rating claim, 
the Board believes that another brief discussion of the 
procedural history and factual background of this case is 
appropriate.  As noted above, the veteran's service medical 
records reflect that he experienced recurrent back pain due 
to muscle strain during service.  It was based upon these 
records, and the results of a March 1975 VA orthopedic 
examination, that the RO granted service connection for the 
residuals of a low back injury in November 1975 and assigned 
a 20 percent disability rating.  In March 1984, the veteran 
filed a claim of entitlement to an increased rating for his 
service-connected lumbosacral strain.  By this time, there 
was substantial medical evidence suggesting that the 
veteran's service-connected low back disorder was not of such 
severity as to explain his complaints of increasing pain and 
weakness in his low back and lower extremities.  
Nevertheless, in a June 1986 decision, the Board granted an 
increased evaluation, from 20 percent to 40 percent, for the 
veteran's service-connected lumbosacral strain, under 
Diagnostic Code 5295.

Shortly after the Board's June 1986 decision, the veteran 
filed another claim for an increased disability rating.  By 
this time, there was substantial medical evidence of record 
suggesting that the veteran had degenerative disc disease in 
his lumbar spine.  By May 1988, there was also evidence 
indicating that the veteran was using a wheelchair because 
his back pain and lower extremity weakness had grown so 
severe as to prevent him from walking.  However, the medical 
evidence of record was also very inconsistent regarding 
whether the veteran's degenerative disc disease was of such 
severity as to account for his increasing complaints of pain, 
weakness, and other symptoms in his back and lower 
extremities.  In an April 1989 decision, the Board appears to 
have expanded its characterization of the veteran's service-
connected low back disorder to include his diagnosis of 
degenerative disc disease of the lumbar spine.  For this 
reason, the Board found that he was more appropriately rated 
under the criteria of Diagnostic Code 5293.  However, the 
Board also found that repeated physical examination of the 
veteran had resulted in findings of such an inconsistent and 
variable nature that they could not be taken to accurately 
reflect that true clinical picture associated with his 
service-connected low back disorder.  For this reason, the 
Board found that the evidence did not support an increased 
disability rating, beyond the 40 percent rating in effect, 
for the veteran's service-connected low back disorder.

Thereafter, in October 1989, the veteran filed his final 
claim for an increased disability rating.  He reported that 
he was often losing control of his bladder and that he was 
confined to a wheelchair at virtually all times due to pain 
and weakness in his lower extremities.  However, subsequent 
clinical examination and diagnostic testing continued to 
reveal inconsistent findings and little evidence of spinal 
cord injury consistent with the veteran's reported level of 
disability.  Finally, in April 1997, the veteran was 
hospitalized for a two-week period, during which he underwent 
extensive evaluation and testing, which culminated in the 
finding that he was functionally paraplegic.

Based upon the aforementioned evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for the veteran's low 
back disorder for the purpose of accrued benefits.  In 
essence, the Board believes that the preponderance of the 
competent and probative evidence of record at the time of the 
veteran's death does not show that his service-connected 
lumbosacral strain with degenerative disc disease was of such 
severity as to result in pronounced disability, with 
persistent symptoms compatible with sciatic neuropathy and 
little intermittent relief.  Although there is ample medical 
evidence showing that the veteran experienced increasing 
pain, weakness, and other symptoms in his back and lower 
extremities through the last two decades of his life, and 
that these symptoms ultimately rendered the veteran unable to 
walk, the medical evidence also supports the conclusion that 
these symptoms were attributable to his non-service-connected 
functional paraplegia, and not to his service-connected low 
back disorder.

The Board believes that this conclusion is consistent with 
his treatment records noted above, which show that repeated 
physical examination resulted in widely inconsistent findings 
and failed to reveal any evidence of spinal cord injury 
consistent with the veteran's reported level of disability.  
The Board believes that the report of the veteran's April 
1997 hospitalization is particularly instructive, as the VA 
physicians who diagnosed the veteran with functional 
paraplegia specifically cited to the inconsistent findings 
regarding the veteran's low back and extremities reported 
during previous evaluations, as well as the inconsistent 
findings obtained during their own examinations, in support 
of their conclusion that the veteran suffered from a 
functional paraplegia.

Because the evidence does not show that the veteran's 
service-connected lumbosacral strain with degenerative disc 
disease, as opposed to his functional paraplegia, was 
productive of the disability criteria which must be met to 
assign an increased schedular rating, the Board finds that 
the appellant's appeal in this regard must be denied.  
Similarly, since the medical evidence fails to show that it 
is the veteran's service-connected low back strain with 
degenerative disc disease which is responsible for his 
complaints of pain and any resulting functional impairment 
due to pain, including during flare-ups, as discussed in the 
decision of the Court of Appeals for Veterans Claims in 
DeLuca v. Brown, supra, consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45 does not provide a basis upon which 
to assign an increased rating for his service-connected 
disorder in this case. 

III.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, for 
the purpose of accrued benefits

The appellant is seeking entitlement to a total disability 
evaluation based on individual unemployability (TDIU) due to 
the veteran's service-connected disabilities.  She 
essentially contends that the veteran was unable to obtain or 
maintain employment due to his service-connected 
disabilities.

VA will grant a total rating for compensation purposes based 
upon unemployability, when the evidence shows that the 
veteran is precluded from obtaining or retaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The Board notes that the veteran currently has a combined 
disability evaluation of 40 percent for the service-connected 
residuals of a low back injury with low back strain and 
degenerative disc disease (40 percent), and a history of a 
ganglion cyst of the left hand (0 percent).  Thus, the basic 
qualifying schedular criteria set forth in 38 C.F.R. 
§ 4.16(a) for TDIU have not been met.  Nevertheless, the 
Board must consider 38 C.F.R. § 4.16(b), which permits such 
rating on an extra-schedular basis.

In determining whether the veteran was entitled to a TDIU 
rating at the time of his death, neither his non-service-
connected disabilities nor his age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  For the appellant to 
prevail on the claim on an extra-schedular basis, it is 
necessary that the record reflect some factor which places 
the veteran's case in a different category than other 
veterans with an equal schedular rating.  Id.  Furthermore, 
the question is whether the veteran was capable of performing 
physical and mental acts required by employment, not merely 
whether the veteran was able to find employment.  Id.

The record reflects that, at the time of his death, the 
veteran had been diagnosed with functional paraplegia, and 
COPD with emphysema.  The record also shows that the veteran 
was confined to a wheelchair, and that he experienced pain, 
weakness, and a variety of other symptoms associated with his 
paraplegia.  The record also reflects that he had been 
hospitalized on several occasions in the years leading up to 
his death, for respiratory distress and other problems 
related to his COPD.  The Board recognizes, however, that it 
would not be sufficient, in a TDIU claim such as this, to 
find that the veteran's non-service-connected disabilities 
rendered him unemployable and to end the analysis there.  The 
Board must assess whether the service-connected disabilities, 
on their own, caused unemployability.  In this regard, the 
Board notes that there is no indication that the veteran's 
service-connected ganglion cyst ever interfered with his 
ability to obtain or maintain employment, and neither the 
veteran nor the appellant ever asserted that such was the 
case.  Rather, the veteran and the appellant both asserted 
that it was the veteran's service-connected low back disorder 
which rendered him unable to work.

The veteran was 48 years old at the time of his death.  The 
record shows that he was a high school graduate and that he 
had obtained an Associate's Degree in Forestry and Recreation 
at a community college.  From 1974 to 1975, he was a truck 
mechanic, and, from 1975 to 1977, he had a job rewinding 
electric motors.  This was following by a period of 
unemployment lasting several months, at which point he 
obtained employment as an automotive mechanic with a 
department store.  In 1978, the veteran went to work as a 
mail handler for the Post Office, and he retained that job 
until he stopped working in 1984.  The veteran did not work 
at all from 1984 until his death in 1998.

As is evident from the Board's previous discussions in this 
decision, the medical evidence of record pertaining to both 
the veteran's low back disorder and functional paraplegia is 
both quite extensive and greatly inconsistent.  These records 
reveal that, since 1984, the veteran reported experiencing 
increasing pain and progressive weakness in his lower 
extremities.  During that year, his symptoms reportedly 
increased in severity to such a degree that he experienced 
problems performing his job at the Post Office, and was 
forced to undergo numerous physical examinations in order to 
determine whether he could continue to work there.  
Ultimately, in February 1985, a physician from the Post-
Office determined that the veteran should not return to 
because to do so would surely continue to aggravate his back 
problems.  Thereafter, the veteran's complaints became 
increasingly worse until, by 1988, he was reporting that he 
was confined to a wheelchair at all times.  Since that time, 
most of the veteran's medical examinations have been directed 
solely towards determining the nature and etiology of his 
functional paraplegia.  

After reviewing the medical evidence of record, the Board is 
of the opinion that, although it does appear that the veteran 
had become unable by 1984 to perform the type of work to 
which he was accustomed, the preponderance of the evidence 
supports the conclusion that this was due to the early onset 
of his functional paraplegia, and not to a worsening of his 
service-connected low back disorder.  The Board believes that 
this conclusion is supported by the records documenting 
inconclusive medical findings throughout 1984, which appear 
consistent with those noted during his April 1997 
hospitalization, at which time the veteran was diagnosed with 
functional paraplegia.  For example, the Board again notes 
the May 1984 letter in which Dr. H.R. noted a diagnosis of 
chronic degenerative disease, and self-serving thoracic and 
lumbar back pain.  In addition, the Board also notes the 
clinical note of Dr. R.R., who found some evidence of 
degenerative disc disease, but concluded that the veteran was 
over-reacting to his symptoms.  Furthermore, the record shows 
that the veteran was admitted to a VA hospital in June 1984, 
but that examination and testing failed to reveal any 
abnormalities that could explain his symptoms.  Subsequent 
treatment received at the private pain clinic from August 
1984 to November 1984 resulted in a conclusion that the 
veteran was suffering from severe, chronic back strain, with 
multiple exacerbations at work, but that he was also 
experiencing a somatic focus with functional overlay.  

In essence, the Board believes that the inconclusive nature 
of these findings is of the type that were consistently 
reported throughout the next decade.  Those findings were the 
ones that eventually led a VA physician, Dr. J.G., to review 
the veteran's claims folder in August 1992 and conclude that 
it had been "well-established" by multiple neurologists 
that the veteran's lower extremity problems were functional 
in nature.  Similarly, the Board notes that these sort of 
findings also led the VA physicians who examined the veteran 
in April 1997 to conclude that the veteran's paraplegia was 
functional in nature.

Therefore, while there is some medical evidence of record 
from 1984 suggesting that the veteran stopped working solely 
due to his service-connected low back disorder, including 
specific statements by physicians indicating that the veteran 
could no longer work due to his degenerative disc disease, 
the Board finds, upon review of the entire record, that the 
preponderance of the competent and probative evidence 
discussed above shows that he stopped working solely due to 
the early onset of his functional paraplegia.  The 
preponderance of this evidence weighs against a finding that 
the veteran's service-connected low back disorder was of such 
severity as to render him unable to obtain or retain 
employment.  The Board believes these findings are consistent 
with the medical evidence of record, which consists of 
inconclusive and varying findings regarding the veteran's low 
back disorder, which are of the sort that eventually led to 
the April 1997 conclusive diagnosis of functional paraplegia.

Thus, in summary, the Board finds that the late veteran's 
service-connected low back disorder was not of such severity 
so as to preclude him from all forms of gainful employment.  
The Board believes that the record does not reflect any 
unusual circumstances that placed the veteran in a different 
position than other veterans with the same disability rating.  
Accordingly, the Board concludes that he was not entitled to 
a TDIU rating, and thus accrued benefits are not payable in 
that regard.

IV.  Entitlement to service connection for the cause of the 
veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the outset, the Board notes that the appellant is 
asserting several bases on which she believes service 
connection should be established for the cause of the 
veteran's death.  First, she asserts that the veteran's 
emphysema, which caused his death, was due to tobacco use 
that developed in service.  Second, she asserts that the 
veteran's death was due in part to his paraplegia, which, as 
discussed above, she contends developed secondary to his 
service-connected low back disorder.  Lastly, she appears to 
also be contending that the veteran's service-connected 
disabilities contributed to his death.

With regard to the appellant's assertion that the veteran's 
service-connected disabilities contributed to his death, the 
Board notes that, at the time, of his death, service 
connection was in effect for the residuals of a low back 
injury with low back strain and disc disease of the 
lumbosacral spine, which was evaluated as 40 percent 
disabling; and for a history of a ganglion cyst of the left 
hand, which was assigned a noncompensable evaluation.  Having 
reviewed the record, the Board can find no competent medical 
evidence showing that those service-connected disabilities 
either caused or contributed to his death.  In fact, the 
Board believes that there is affirmative medical evidence to 
the contrary.

Specifically, the Board notes the certificate of death, in 
which a physician specifically concluded that the primary 
cause of the veteran's death was emphysema, which was a 
direct consequence of his smoking.  Although the physician 
also concluded that the veteran's paraplegia was a 
contributing factor in his death, there is no indication that 
the physician found that either of the veteran's service-
connected disabilities caused or contributed to his death.  
The physician's findings appear consistent with veteran's 
treatment records, which show that, shortly before his death, 
the veteran was receiving periodic treatment for emphysema.  
These records also show that, within two weeks before his 
death, the veteran was admitted to an emergency room in 
respiratory distress, which was diagnosed as an exacerbation 
of his COPD with bronchitis and asthma.  In light of this 
evidence, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's service-connected disabilities either caused or 
contributed to his death.  

With regard to the appellant's assertion that the veteran's 
death was due in part to his paraplegia, the Board again 
acknowledges that the certificate of death does list 
paraplegia as a contributing factor in the veteran's death.  
However, the Board has already addressed the appellant's 
assertion that the veteran's paraplegia developed secondary 
to his service-connected low back disorder in detail, above.  
For the reasons and bases expressed in regard to the 
appellant's accrued benefits claims, the Board concluded that 
the preponderance of the evidence was against finding that 
the veteran's paraplegia developed as a result of his 
service-connected low back disorder.  Although this 
conclusion was based only upon a review of the evidence of 
record at the time of the veteran's death, the appellant has, 
since then, not submitted any additional competent medical 
evidence that could alter this conclusion.

As previously noted, the appellant's own lay assertions, 
although sincere, are of no probative value in determining 
the etiology of the veteran's disabilities.  Because the 
appellant has submitted no additional competent evidence that 
would tend to alter our conclusions, the Board will merely 
refer to the previous discussion, rather than restating it in 
its entirey herein.  Having found that the preponderance of 
the evidence is against finding that the veteran's paraplegia 
developed secondary to his service-connected low back 
disorder, the Board therefore also finds that the 
preponderance of the evidence is against establishing service 
connection for the cause of the veteran's death based upon 
his functional paraplegia.

In regard to the appellant's assertion that the veteran's 
emphysema developed secondary to tobacco addiction incurred 
in service, the Board notes the VA General Counsel's opinion 
in VAOPGCPREC 2-93 (Jan. 13, 1993).  In that opinion, it was 
held that: (1) a determination of whether nicotine dependence 
could be considered a disease or injury for disability 
compensation was an adjudicative matter to be made based on 
accepted medical principles; and (2) service connection could 
be established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

Thereafter, in VAOPGCPREC 19-97 (May 13, 1997), the VA 
General Counsel noted that the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are: (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
determination of whether a veteran is dependent upon nicotine 
is a medical issue.  If it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, it must be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  A supervening cause of the 
disability or death would sever the causal connection to the 
onset of the nicotine dependence in service.  Post-service 
exposures to environmental or occupational toxins other than 
tobacco products may also be found, under the facts of 
particular cases, to constitute supervening causes of the 
disability or death, so as to preclude findings of service 
connection.

The Board concedes, for the purposes of this opinion, that 
the veteran's emphysema developed secondary to his nicotine 
dependence and long-term smoking of tobacco.  The Board 
believes that there is ample medical evidence of record to 
support this conclusion, including both the certificate of 
death and the veteran's treatment records, which show that 
several physicians specifically attributed the veteran's COPD 
and emphysema to his tobacco use.  Thus, the only question 
that remains to be resolved is whether the veteran's nicotine 
dependence arose during service.  See VAOPGCPREC 19-97.  

In determining the date on which veteran's nicotine 
dependence arose, the Board has found the most probative 
evidence of record to be the March 1996 certificate of death, 
which was signed by a physician who had previously treated 
the veteran for his COPD and emphysema.  The physician noted 
in the certificate that the onset of the veteran's smoking 
was 30 years before his death.  This finding would place the 
beginning of the veteran's cigarette smoking at two years 
prior to his entrance into service, which occurred when he 
was 20.  The Board believes that this finding is consistent 
with an April 1996 hospital report, in which the same 
physician noted that the veteran had smoked one pack of 
cigarettes a day since he was a teenager.  This finding is 
also consistent with a February 1994 hospital report, in 
which it was noted that the veteran reported that he had 
smoked two packs a day since his teenage years.  In short, 
the medical evidence of record shows that the veteran 
consistently reported that he had smoked one to two packs of 
cigarettes regularly since he was a teenager, which is 
consistent with the conclusion noted on the veteran's 
certificate of death.  Based upon this evidence, the Board 
concludes that the preponderance of the competent and 
probative evidence is against findings that the veteran's 
nicotine dependence arose in service.

The Board has considered the statements submitted by the 
appellant, in which she asserted that the veteran's nicotine 
dependence arose in service.  In particular, the Board notes 
the appellant's January 1999 statement in which she 
acknowledged that the veteran smoked prior to service, but 
asserted that he was not a "true smoker" until he entered 
the military.  However, the Board again notes that a 
determination as to whether a veteran is nicotine-dependent 
is a medical matter, and that the appellant is not considered 
competent to offer testimony in that regard.  See VAOPGCPREC 
19-97; See also Espiritu, Moray, supra.  Thus, the Board 
finds her statements regarding the onset of the veteran's 
nicotine dependence to be of no probative value.

In addition, the Board notes the contradictory nature of the 
appellant's various statements regarding the veteran's 
smoking history.  For example, the Board notes the 
appellant's October 1998 statement in which she asserted that 
the veteran was smoking 10 cigarettes per day when she met 
him in high school, but that she had forced him to quit prior 
to his entry into the military.  She contended that he was 
then encouraged to smoke in the military, and that he started 
again as a result.  The Board believes that the appellant's 
October 1998 statement contradicts another statement 
submitted in January 1999, in which she explained that, when 
the veteran reported a history of smoking for 30 years, he 
was referring to his history of only smoking one or two 
cigarettes on weekends prior to entering the military.  The 
Board notes that the appellant made no mention in her second 
statement that the appellant had quit smoking prior to his 
entry into service, as she had previously asserted he had 
done in her October 1998 statement.  

In light of the contradictions in the appellant's statements, 
the Board finds her assertions regarding the veteran's 
smoking history to be without credibility.  The Board finds 
the history reported by the veteran during the course of 
treatment to be much more credible than the inconsistent 
statements made by the appellant in pursuit of her claim for 
monetary benefits.  Because it appears the examining 
physician's conclusions in the March 1998 certificate of 
death appear to be based on the apparently credible history 
reported by the veteran, the Board finds this physician's 
conclusions to be the most probative evidence regarding the 
date of onset of the veteran's nicotine dependence.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
evidentiary record as a whole).

The Board has also considered the statement of the veteran's 
mother, which was submitted by the appellant, in which she 
asserted that the veteran had quit smoking prior to his entry 
into the military.  While the Board has no reason to doubt 
the credibility of the veteran's mother, the Board places 
much more probative weight on the history reported by the 
veteran in the course of receiving medical treatment.  In 
essence, the Board believes that, given the veteran's 
personal knowledge on this matter, his own statements 
regarding his smoking history are much more reliable than the 
statement made by his mother thirty years after the fact.

In short, the Board finds that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's nicotine dependence arose in service.  This 
conclusion is based upon the finding of the physician noted 
in the March 1998 certificate of death, which is consistent 
with the history reported by the veteran prior to his death.  
For this reason, the Board further finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death based on tobacco use during service.

In summary, the Board has reviewed the various arguments set 
forth by the appellant in support of her claim of entitlement 
to service connection for the cause of the veteran's death.  
Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against her claim.  The benefit sought on appeal must 
accordingly be denied.


ORDER

Entitlement to service connection for loss of use of both 
lower extremities, claimed as secondary to a service-
connected low back disorder, for the purpose of accrued 
benefits, is denied.

Entitlement to service connection for loss of bladder 
control, claimed as secondary to a service-connected low back 
disorder, for the purpose of accrued benefits, is denied.

Entitlement to an increased evaluation for the residuals of a 
low back injury with low back strain and degenerative disc 
disease of the lumbosacral spine, previously evaluated as 40 
percent disabling, for the purpose of accrued benefits, is 
denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, for 
the purpose of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


